DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-10 are pending.
Election/Restrictions
3.	Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 09/08/2022 is acknowledged.
4.	Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/2022.
	Claims 1-6 are pending and examined on the merits.
Priority
5.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Japan Patent Application No. JP2019-044420, filing date 03/12/2019.  The certified copy has been electronically retrieved by the USPTO on 03/09/2020.
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted. See 37 CFR 41.154(b).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
6.	The IDS filed on 01/28/2020 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Drawings
7.	The Drawings filed on 01/28/2020 are acknowledged and accepted by the Examiner.
Claim Rejections - 35 USC § 112(b)
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-6, the recitations of the term “pseudo” is indefinite because it is unclear what the metes and bounds of this term are intended to encompass. The term “pseudo” does not appear to be a term of art and its recitation in the claim in describing the a “sample” does not readily make it clear what the scope upon which patent protection is sought is intended to encompass.  It is suggested that applicants clarify the meaning of the term.
	Regarding claim 5, the recitation of “wherein a proportion of each of the pre-culture liquid medium and the post-culture liquid medium with respect to the volume of the pseudo sample is 0% to 100%” is indefinite because claim 1, upon which claim 5 depends, requires the mixing of a pre-culture liquid medium with a post-culture liquid medium.  It is therefore unclear how a pseudo sample requiring at least some of pre-culture liquid medium and a post-culture liquid medium could be in a proportion of 0% or 100%.  It is suggested that applicants clarify the meaning of the claims.
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manaresi (US Patent Application 2014/0315236 A1; examiner cited).
12.	Claims 1-5 are drawn to a pseudo sample creation method comprising: mixing a pre-culture liquid medium that is not used to culture a sample, a post-culture liquid medium that is used to culture the sample, and an additive with one another to create a pseudo sample.
13.	With respect to claim 1, Manaresi teach a method for the processing of particles (additives) in which particles are suspended in a first fluid introduced under laminar flow conditions into at least one first microchamber or first region of the same, in which a second fluid is introduced under laminar flow conditions into at least one field of force acting on the particles to provoke a shift of the particles alone in a predetermined direction and to transfer the same suspension into the second fluid [see Abstract; paragraph 0063].  Manaresi et al. teach the method results in negligible mixing wherein liquid 1 is a cell culture (post-culture medium) and liquid 2 a buffer (pre-culture liquid) [see paragraphs 0063-0070].  
	With respect to claim 2, Manaresi teach the method wherein the particle is a cell culture, cells, proteins, etc. [see paragraph 0020 and 0063-0070].
	With respect to claim 3, Manaresi teach the method wherein the pre-culture liquid medium is a buffer (interpreted as does not contain saccharides and an amino acid) [see paragraphs 0063-0070].
	With respect to claim 4, Manaresi teach the method wherein the post-culture liquid medium is a liquid medium in which the sample is not removed or is removed from the culture solution used to culture the sample [see paragraphs 0063-0070].
	With respect to claim 5, Manaresi et al. teach the method results in negligible mixing wherein liquid 1 is a cell culture (post-culture medium) and liquid 2 a buffer (pre-culture liquid) [see paragraphs 0063-0070].  Negligible mixing is interpreted as proportions falling within the range of 0% to 100%.
	Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manaresi (US Patent Application 2014/0315236 A1; examiner cited).
17.	The relevant teachings of Manaresi as applied to claims 1-5 are set forth above.
	With respect to claim 6, Manaresi teach a method for the processing of particles (additives) in which particles are suspended in a first fluid introduced under laminar flow conditions into at least one first microchamber or first region of the same, in which a second fluid is introduced under laminar flow conditions into at least one field of force acting on the particles to provoke a shift of the particles alone in a predetermined direction and to transfer the same suspension into the second fluid [see Abstract; paragraph 0063].  Manaresi et al. teach the method results in negligible mixing wherein liquid 1 is a cell culture (post-culture medium) and liquid 2 a buffer (pre-culture liquid) [see paragraphs 0063-0070].  Manaresi et al. further teach that the aim of the invention is to supply a method for carrying out multiple operations typically performed on a macroscopic scale in such a away as to have the following advantages: miniaturization, lower consumption of reagents, greater delicacy on the cells/particles, greater efficiency of recover of the processed cells; greater control of the incubation/washing time, greater automation, integration of various steps of a process in a single integrated device and extraction of particular characteristic information on the individual cells [see paragraphs 0037-0045].
	Although Manaresi does not explicitly teach creating a plurality of the pseudo samples having different mixing ratios among the pre-culture liquid medium, the post culture liquid medium and the additive, this step would have been obvious for one of ordinary skill in the art to perform in order to vary the ratios of the first and second liquids in a plurality of samples in order to test varying ratios to achieve maximum efficiency and control of the process.  One would desire to do so in order to achieve the advantages to the method as set forth in Manaresi.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
18.	Status of the claims:
	Claims 1-10 are pending.
	Claims 7-10 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-6 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656